UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:October 31, 2013 Date of reporting period:October 31, 2013 Item 1. Reports to Stockholders. ANNUAL REPORT October 31, 2013 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholders, As of October 31, 2013, the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund was $19.39 per share.Total return (including a $0.2243 per share dividend) for the fiscal year ended October 31, 2013 was 23.83%.This compares with a total return of 29.29% for the unmanaged Wilshire 5000 Total Market Index and 27.18% for the S&P 500® Index for the same period. While absolute returns for the year were good, our Fund lagged both the Wilshire 5000 Total Market Index and the S&P 500® Index.Mid-teen levels of annualized total return for U.S. stocks since the crash of 2008 have obviously imparted a much brighter hue to financial markets, this while the broader economy continues to struggle.Our inclination to worry more about the return of our money than the return on it has tempered our results relative to the popular indices.A five-year bull market and nearly $4 trillion worth of Federal Reserve “accommodation” in the form of Quantitative Easing (QE) have produced new all time-highs and fresh signs of exuberance in the stock market.The return of “Mom and Pop” investors and a batch of billion-dollar initial public offerings (IPOs) were front-page news as we went to press. While not wildly overvalued, stocks have had a good run.Presumably our cash holdings and emphasis on more established, “Steady Eddie” type companies relative to the broad indices will serve us better when share prices (and market sentiment) turn bearish again, as they inevitably will.In the meantime, we continue to search for more “cyclical” businesses that will benefit when corporate capital spending and the real economy (not just share prices) revive as well. Annualized total return for the three years ended October 31, 2013 was 15.11%, compared to 16.71% for the Wilshire 5000 Total Market Index and 16.56% for the S&P 500® Index.Over the five year period ended October 31, 2013, the Fund’s annualized total return was 14.53%, while the Wilshire 5000 Total Market Index’s annualized return was 16.14% and the S&P 500® Index’s annualized return was 15.17%.Over the ten year period ended October 31, 2013, the Fund’s annualized total return was 7.14%, while the Wilshire 5000 Total Market Index’s annualized return was 8.21% and the S&P 500® Index’s annualized return was 7.46%.Since inception on December 31, 2001, the Fund has produced a total return of 7.66% annualized (139.54% cumulative), compared to 6.74% annualized (116.37% cumulative) for the Wilshire 5000 Total Market Index and 5.75% annualized (93.83% cumulative) for the S&P 500® Index.The total annual gross operating expense ratio for the Fund is 1.55%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for one hundred and eighty days or less.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced.Performance figures reflect fee waivers in effect.In the absence of waivers, total returns would be lower. As for performance by sector for the fiscal year, good returns from our industrial names such as Boeing, Rockwell Automation, Honeywell and Parker-Hannifin were partly offset by lagging results from telecom and cable.Technology names like SanDisk and CA Technologies also helped.In a down year for bonds and less-risky assets in general, our holdings in the iBoxx corporate bond ETF and a substantial cash position held us back.Sales during the year were limited to a few cable, drug and telecom names, along with some year-end cleanup for tax Fort Pitt Capital Total Return Fund purposes.Proceeds generally went toward boosting our holdings in energy and technology names such as Texas Instruments, Kinder-Morgan and Netscout Systems.Cash remained above our long-term average at fiscal year-end, at just over 13% of the portfolio. Last year at this time we commented on the pervasive worry about going over the “fiscal cliff.”We’ve since gone over the cliff (a tax increase and spending sequester were enacted in January) and, as we surmised, the result was not all bad.The annual Federal deficit has shrunk by 40%, and fear mongering about a collapse in the economy due to fiscal drag was way overdone.Economic growth remains sluggish, but positive. We also said the fiscal cliff provided a potential catalyst for corporate managements to increase capital spending, thereby boosting economic growth.Executives would emerge from their bunkers and start spending, we said, when they were confident Federal debt wasn’t spiraling out of control.Sadly, this half of our thesis hasn’t materialized.For whatever reason (we have a few ideas as to why), capital spending has remained at record lows relative to the size of the economy.Perhaps a still-deleveraging consumer is simply unable to provide the sales growth necessary to justify new capital projects?Maybe computer systems, automation and robotics have advanced to the point where a dollar of capital goes a lot further in boosting capacity than it did 10 or 20 years ago? Maybe the introduction of cheap foreign manufacturing capacity has permanently reduced the need for capital projects in the U.S.? Whatever the cause, there is still no revival of real investment spending in the U.S., Ben Bernanke’s very busy printing press notwithstanding. When it arrives, more vigorous capital spending should bring with it faster economic growth.Progress on the deficit and a reduction in the growth of Federal debt are good first steps.If they’re sustained, and central bankers can begin to remove the QE “training wheels” so people can see the economy functioning on its own, we may finally have a real recovery on our hands. Sincerely, Charlie Smith Portfolio Manager Mutual fund investing involves risk; Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Wilshire 5000 Total Market Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance.It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investment section of this report. The Fort Pitt Capital Total Return Fund is distributed by Quasar Distributors, LLC. 3 Fort Pitt Capital Total Return Fund Growth of a Hypothetical $10,000 Investment at October 31, 2013 vs. Wilshire 5000 Total Market Index & S&P 500® Index Average Annual Total Return1 Since One Year Five Year Ten Year Inception Fort Pitt Capital Total Return Fund 23.83% 14.53% 7.14% 7.66% Wilshire 5000 Total Market Index 29.29% 16.14% 8.21% 6.74% S&P 500® Index 27.18% 15.17% 7.46% 5.75% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for 180 days or less. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment.If it did, total returns would be reduced. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The Wilshire 5000 Total Market Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 4 Fort Pitt Capital Total Return Fund ALLOCATION OF PORTFOLIO INVESTMENTS at October 31, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at October 31, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/13 – 10/31/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% per the operating expenses limitation agreement.Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 5 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) at October 31, 2013 Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/13 10/31/13 5/1/13 – 10/31/13 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS at October 31, 2013 COMMON STOCKS – 82.03% Shares Value Apparel Manufacturing – 3.00% VF Corp. $ Broadcasting (except Internet) – 1.96% Comcast Corp. – Class A Chemical Manufacturing – 4.91% Allergan, Inc. Pfizer, Inc. Zoetis, Inc. Computer and Electronic Product Manufacturing – 7.06% SanDisk Corp. Texas Instruments, Inc. Credit Intermediation and Related Activities – 5.09% Bank of New York Mellon Corp. F.N.B. Corp. PNC Financial Services Group, Inc. Fabricated Metal Product Manufacturing – 2.39% Parker Hannifin Corp. Insurance Carriers and Related Activities – 7.12% Arthur J. Gallagher & Co. Erie Indemnity Co. – Class A Loews Corp. Machinery Manufacturing – 2.42% General Electric Co. Joy Global, Inc. Miscellaneous Manufacturing – 6.82% Medtronic, Inc. Rockwell Automation, Inc. Paper Manufacturing – 3.20% Kimberly-Clark Corp. The accompanying notes are an integral part of these financial statements. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at October 31, 2013 COMMON STOCKS – 82.03% (Continued) Shares Value Petroleum and Coal Products Manufacturing – 3.14% BP PLC – ADR $ Primary Metal Manufacturing – 1.08% Matthews International Corp. – Class A Professional, Scientific, and Technical Services – 4.30% Amgen, Inc. NetScout Systems, Inc.* Publishing Industries (except Internet) – 6.29% CA, Inc. Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.86% The Charles Schwab Corp. Telecommunications – 8.00% AT&T, Inc. Verizon Communications, Inc. Windstream Corp. Transportation Equipment Manufacturing – 8.46% The Boeing Co. Honeywell International, Inc. Utilities – 4.93% FirstEnergy Corp. Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $24,727,267) The accompanying notes are an integral part of these financial statements. 8 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at October 31, 2013 EXCHANGE-TRADED FUNDS – 4.38% Shares Value iShares iBoxx $ Investment Grade Corporate Bond Fund $ iShares MSCI Japan Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $1,994,006) SHORT-TERM INVESTMENTS – 13.66% Money Market Funds – 6.49% Goldman Sachs Financial Square Funds – Prime Obligations Fund – Institutional Class, 0.01%† Invesco STIC – Liquid Assets Portfolio – Institutional Class, 0.07%† Principal Amount U.S. Treasury Bills – 7.17% U.S. Treasury Bill, 0.06%, due 6/26/14+ $ TOTAL SHORT-TERM INVESTMENTS (Cost $6,666,800) Total Investments (Cost $33,388,073) – 100.07% Liabilities in Excess of Other Assets – (0.07)% ) NET ASSETS – 100.00% $ * Non-income producing security. † Rate shown is the 7-day annualized yield at October 31, 2013. + Rate shown is the discount rate at October 31, 2013. ADR – American Depository Receipt The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES at October 31, 2013 ASSETS Investments, at market value (cost $33,388,073) $ Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Due to advisor Securities purchased Administration and fund accounting fees Audit fees Transfer agent fees and expenses Pricing fees Legal fees Custody fees Shareholder reporting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share+ $ + A charge of 2% is charged on the redemption proceeds of shares held for 180 days or less. The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the year ended October 31, 2013 INVESTMENT INCOME Income Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fees (Note 4) Custody fees (Note 4) Other Shareholder reporting Trustee fees Pricing fees Total expenses before fee waiver Less: fee waiver from Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Capital gain distributions from regulated investment companies 78 Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended October 31, 2013 October 31, 2012 OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies 78 — Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed* ) ) Net increase in net assets resulting from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase in Fund shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year *Net of redemption fees of $572 and $2,687, respectively. The accompanying notes are an integral part of these financial statements. 12 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the year For the Year Ended October 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less dividends: Dividends from net investment income ) Total dividends ) Redemption fees 0.00# 0.00# 0.00# 0.00# 0.00# Net asset value, end of year $ Total return1 % Supplemental data and ratios: Net assets, end of year $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Ratio of net investment income to average net assets: Before expense reimbursement and waivers % After expense reimbursement and waivers % Portfolio turnover rate 15
